Title: From George Washington to Major General Nathanael Greene, 12 May 1777
From: Washington, George
To: Greene, Nathanael



Dear Sir,
Morris Town May 12th 1777.

In your ride to and from Peeks Kill, I would have you make the best observations that time and Circumstances will admit, upon the Country, and point out, at your return, such places for posts of Communication, as you shall conceive necessary.
Determine upon the propriety of having a Post at Pompton, examine the Works throwing up at that place, and give such directions to General Heard or Officer Commanding the Militia there respecting them, as shall appear to you proper.
After examining the State and Condition of the Forts in the Highlands

(especially Fort Montgomery) the probability of an Attack by Water, and the practicability of approaching them by Land, after seeing, where, and how this is to be effected, viewing the Eminences, from whence these Forts can be annoyed and hearing the sentiments of the General officers present, you will give such orders for further defence, as shall appear to you necessary for the greater security of the Passes (by Land and Water) through the Highlands; and moreover, dispose of the Troops in such a manner, as you shall judge most likely to answer the end in view.
The Pass through the Highlands on the west side of the North River should also be attended to, lest the Enemy by a Coup de Main should possess themselves of it, before a sufficient force could be assembled to oppose them. This however, may be the work of Militia, if to be had; if not, the Detachments of Eastern Troops under Colonels Butler and Olney (upon giving me notice) shall be sent thither.
Turn your attention also to the Boats and direct them to be removed to the place or places of greatest safety and where they can be had for the transportation of our Troops over the North River, if occasion should require it. Examine into the State of Military Stores and Stock of Provisions at the Forts, and direct a Sufficiency, having an Eye to Circumstances; For if the Works are not tenable, or the passage of the River defensible, a large Stock of either wou’d only add to our losses; if they are, supplies can easily (if the Enemy can be kept below the Highlands, and Carleton from our Backs) be brought to them.
Inquire what has been, or can be done towards removing the Stores from Derby, and other places, to the west side of the North River, and learn, if possible, how the Country on this side is stored with Provisions and Forage for the Support of Troops, if any should be marched thither.
Keep the precise time of your return secret, lest the disaffected should avail themselves of the Knowledge to offer you an insult. I am Dear Sir, Your Most & Affecte Servt

G. Washington

